COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00374-CR


DEWEY CHARLES BEHRENS                                                APPELLANT

V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Dewey Charles Behrens filed a notice of appeal from the trial

court’s pretrial order denying his special plea of double jeopardy. The State filed

a motion to dismiss the appeal, arguing that we lack jurisdiction. We do not have

jurisdiction over an interlocutory appeal from the denial of a special plea of

double jeopardy. Ex parte Apolinar, 820 S.W.2d 792, 793–94 (Tex. Crim. App.

1991); White v. State, No. 02-11-00015-CR, 2011 WL 582665, at *1 (Tex. App.—
      1
       See Tex. R. App. P. 47.4.
Fort Worth Feb. 17, 2011, no pet.) (mem. op., not designated for publication)

(―While a criminal defendant may file a special plea in order to assert a claim of

former jeopardy, . . . there is no statutory provision which grants us jurisdiction to

review the denial of a special plea before a final judgment has been rendered.‖).

Accordingly, we grant the State’s motion to dismiss and dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                     PER CURIAM

PANEL: MEIER J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 1, 2012




                                          2